IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 June 9, 2009
                               No. 07-50951
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

GRACIELO GARDEA-CARRASCO

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 7:00-CR-141-4


Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
      The attorney appointed to represent Gracielo Gardea-Carrasco has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967).     Gardea-Carrasco has filed a motion for
appointment of counsel, and his motion challenges his sentence and the alleged
ineffective assistance of counsel in connection with his sentencing proceeding.
The record is insufficiently developed to allow consideration at this time of



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 07-50951

Gardea-Carrasco’s claims of ineffective assistance of counsel; such claims
generally “cannot be resolved on direct appeal when [they have] not been raised
before the district court since no opportunity existed to develop the record on the
merits of the allegations.” United States v. Cantwell, 470 F.3d 1087, 1091 (5th
Cir. 2006) (internal quotation marks and citation omitted).
      Our independent review of the record, counsel’s brief, and Gardea-
Carrasco’s motion discloses no nonfrivolous issue for appeal.        Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5 TH C IR.
R. 42.2. Gardea-Carrasco’s motion for appointment of counsel is DENIED. The
record does reveal a clerical error in the judgment. See F ED. R. C RIM. P. 36. The
written judgment reflects that Gardea-Carrasco was convicted of conspiring to
possess with intent to distribute marijuana in excess of 1,000 kilograms.
Gardea-Carrasco pleaded guilty, however, to conspiring to possess with intent
to distribute marijuana in excess of only 100 kilograms.          This matter is
REMANDED for correction of the clerical error pursuant to F ED. R. C RIM. P. 36.




                                        2